UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4581


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE JUAN ALONSO-GONZALEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:10-cr-00146-BO-1)


Submitted:   December 11, 2012             Decided:   December 20, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose      Juan   Alonso-Gonzalez            appeals       the   thirty-seven-

month sentence imposed following his guilty plea, without the

benefit of a plea agreement, to illegal reentry by an alien who

had been convicted of an aggravated felony, in violation of 8

U.S.C. § 1326(a), (b)(2) (2006).                          On appeal, Alonso-Gonzalez

challenges the district court’s application of a sixteen-level

sentencing enhancement, pursuant to U.S. Sentencing Guidelines

Manual (USSG) § 2L1.2(b)(1)(A)(ii) (2010), upon finding that he

previously had been deported after being convicted of a crime of

violence.        Finding no error, we affirm.

               In     reviewing       a    sentence,       we     must    ensure    that        the

district         court    did    not       commit       any     “significant       procedural

error,” such as failing to properly calculate the applicable

Guidelines        range.        Gall       v.    United       States,    552   U.S.       38,   51

(2007).          We   review     de       novo    the     issue    of     whether     a    prior

conviction constitutes a crime of violence for purposes of a

sentencing enhancement.                   United States v. Diaz-Ibarra, 522 F.3d

343, 347 (4th Cir. 2008).

               The Guidelines mandate a sixteen-level increase to the

defendant’s base offense level if he previously was deported

from the United States following “a conviction for a felony that

is   .   .   .    a   crime     of    violence.”           USSG    § 2L1.2(b)(1)(A)(ii).

Here,    the      district      court       applied       the    sentencing     enhancement

                                                  2
based    on    Alonso-Gonzalez’s       prior    conviction,            pursuant       to   a

guilty    plea,    for     taking   indecent    liberties         with    a     child,     in

violation of N.C. Gen. Stat. § 14-202.1 (2009).                        Alonso-Gonzalez

relies on our recent decision in United States v. Vann, 660 F.3d

771 (4th Cir. 2011) (en banc), to argue that this conviction

does not constitute a “crime of violence” for purposes of USSG

§ 2L1.2(b)(1)(A)(ii).

              Alonso-Gonzalez’s       reliance        on        Vann     is     misplaced

because Vann does not address the interpretation of “crime of

violence” as it is defined in USSG § 2L1.2.                       Rather, Vann held

that the North Carolina indecent liberties statute, viewed in

light of Begay v. United States, 553 U.S. 137 (2008), proscribes

both    violent    and     non-violent    felonies,        as    the     term       “violent

felony” is defined in 18 U.S.C. § 924(e)(2)(B) (2006).                                Thus,

our decision in Vann does not determine the outcome in this

case.

              For purposes of USSG § 2L1.2(b)(1)(A)(ii), a “crime of

violence” includes “sexual abuse of a minor.”                     USSG § 2L1.2 cmt.

n.1(B)(iii).       We have concluded that “sexual abuse of a minor”

does not require the use, or threatened use, of physical force

against       another,     but   “means   the    perpetrator’s            physical         or

nonphysical       misuse    or   maltreatment    of    a    minor      for      a   purpose

associated with sexual gratification.”                Diaz-Ibarra, 522 F.3d at

350, 352 (internal quotation marks omitted).

                                          3
            To        determine       whether      Alonso-Gonzalez’s             indecent

liberties conviction was a crime of violence for purposes of

USSG §     2L1.2, we may apply the categorical approach set out in

Taylor v. United States, 495 U.S. 575 (1990), unless the statute

proscribes a number of offenses, not all of which qualify as

crimes    of     violence.        “Under      Taylor,      we     look    only    to        the

statutory      definition        of     the   state      crime     and    the    fact        of

conviction to determine whether the conduct criminalized by the

statute, including the most innocent conduct, qualifies as a

‘crime of violence.’”             Diaz-Ibarra, 522 F.3d at 348.                   To find

the     categorical      approach        inapplicable,           “there    must        be     a

realistic probability, not a theoretical possibility, that the

state would apply its statute to conduct that falls outside the

definition of crime of violence.”                 Id. (internal quotation marks

omitted).

            With       respect     to     N.C.    Gen.     Stat.     §    14–202.1,          we

conclude that there is no realistic probability that a violation

of the statute could occur without the “misuse or maltreatment

of a minor for a purpose associated with sexual gratification.”

Diaz–Ibarra, 522 F.3d at 352 (internal quotation marks omitted).

Therefore,       we    apply   the      categorical       approach.         Using       that

approach, we conclude that a violation of N.C. Gen. Stat. § 14–

202.1    constitutes      a    crime     of   violence      for    purposes       of    USSG

§ 2L1.2.

                                              4
           We therefore affirm the district court’s judgment.             We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      5